Citation Nr: 0812633	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than somnambulism and dysthymia, 
to include depression, obsessive compulsive disorder, chronic 
adjustment disorder, and post-traumatic stress disorder 
(PTSD).

3.  Entitlement to an initial evaluation in excess of 50 
percent for somnambulism and dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied service connection for 
CFS, for an acquired psychiatric disorder, and for 
somnambulism.

In a September 2006 rating decision, the RO granted service 
connection and assigned a 10 percent rating for somnambulism, 
effective July 26, 2004.  In a January 2007 rating decision, 
the RO increased the veteran's evaluation for somnambulism to 
a 50 percent rating, effective July 26, 2004.  In that 
rating, the RO added dysthymia as a component of the service-
connected somnambulism.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

In April 2008, the undersigned Acting Veterans Law Judge 
granted the motion of the veteran to advance this case on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for an 
acquired psychiatric disorder other than somnambulism and 
dysthymia, to include depression, obsessive compulsive 
disorder, chronic adjustment disorder, and PTSD and 
entitlement to an initial evaluation in excess of 50 percent 
for somnambulism and dysthymia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the July 2007 hearing, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of the appeal for entitlement to service 
connection for chronic fatigue syndrome is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by his authorized representative.  
See 38 C.F.R. § 20.204 (2007).  The veteran, through his 
authorized representative, has withdrawn his appeal for 
entitlement to service connection for chronic fatigue 
syndrome on the record during his July 2007 hearing.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal for entitlement to 
service connection for chronic fatigue syndrome and it is 
dismissed.


ORDER

The appeal concerning entitlement to service connection for 
chronic fatigue syndrome is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

Evidence of record indicates that the veteran has been 
assigned an initial evaluation of 50 percent for somnambulism 
(sleep walking) and dysthymia under Diagnostic Codes 9499-
9433.  The veteran has perfected an appeal as to the initial 
evaluation assigned for his service-connected somnambulism 
and dysthymia.

The veteran also contends that he suffers from additional 
acquired psychiatric disorders other than somnambulism and 
dysthymia, to include depression, obsessive compulsive 
disorder, chronic adjustment disorder, and PTSD, related to 
stressful experiences during active service.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

Service treatment records document findings of somnambulism.  
Service personnel records, including the veteran's DD Form 
214, detail that he had active service in the United States 
Navy from April 1988 to April 1992 and was attached to the 
USS Harry E. Yarnell during this time period. 

The veteran testified at a videoconference hearing in July 
2007 that he had been treated for multiple psychiatric 
treatment disorders after separation from active service.  He 
reported that his service-connected somnambulism and 
dysthymia   disability had not really increased in severity 
but did involve additional symptomatology.  The veteran also 
indicated that his claimed PTSD was related to in-service 
stressful experiences, including being diagnosed with a 
sleepwalking disorder during service as well as being aboard 
a ship during a firing exercise when a guided missile 
detonated on the launcher.  

After obtaining additional information from the veteran 
concerning his claimed stressful experiences, the RO should 
undertake appropriate action to attempt to independently 
verify the occurrence of the veteran's claimed stressor 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC) (and any other appropriate source). 

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

In view of the foregoing, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Centers (VAMC) in Beckley, Virginia; Marion, Indiana; 
Pittsburgh, Pennsylvania; Battle Creek, Michigan; and 
Richmond, Virginia.  Any additional records from those 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should also request that the veteran provide authorization to 
enable it to obtain treatment records from the local hospital 
that treated him for obsessive compulsive disorder shortly 
after separation from active service.  

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
acquired psychiatric disorders as well as 
his service-connected    somnambulism and 
dysthymia since April 1992.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
the veteran's claimed acquired 
psychiatric disorders as well as his 
service-connected somnambulism and 
dysthymia from:  1) Richmond VAMC, from 
November 2005 to the present; 2) Marion 
VAMC, from October 1997 to the present; 
3) Pittsburgh VAMC, from January 1998 to 
January 1999; 4) Battle Creek VAMC, from 
January 2002 to June 2003; and 5) Beckley 
VAMC, from November 2006 to the present.  
The AMC/RO should specifically request 
that the veteran furnish authorization to 
enable VA to obtain all records of his 
treatment and evaluation from the local 
hospital for obsessive compulsive 
disorder shortly after separation from 
active service.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  

The AMC/RO should also specifically 
request that the veteran provide 
information (dates, ship name, persons 
involved) concerning his claimed 
stressors, included the firing exercise 
when a missile detonated on his ship.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  If sufficient information is provided 
concerning the veteran's claimed 
stressors, the AMC/RO should undertake 
necessary action to attempt to verify the 
occurrence of the veteran's alleged in-
service stressful experiences.  The 
AMC/RO should forward to JSRRC (and any 
other appropriate source) all supporting 
evidence (to include any probative 
evidence submitted by the veteran).  If 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the AMC/RO should notify the 
veteran and his representative, and 
afford them the opportunity to respond.  
The AMC/RO should also follow up on any 
additional action suggested by JSRRC or 
any other appropriate source.

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the AMC/RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.

4.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to the current degree of 
severity of his service-connected 
somnambulism and dysthymia as well as to 
determine the etiology of any other 
currently diagnosed acquired psychiatric 
disorder, to include PTSD.  All indicated 
tests and studies are to be performed, 
and all currently diagnosed psychiatric 
disorders should be clearly identified.  
The claims folder must be made available 
to and reviewed by the examiner.

The examiner should also clearly identify 
all current psychiatric disability(ies), 
to include a specific determination as to 
whether the diagnostic criteria for PTSD 
are met.  In rendering such 
determination, the examiner is instructed 
that only verified stressors (including 
sleepwalking during active service and 
any other stressor verified by the 
AMC/RO), may be considered for the 
purpose of determining whether the 
veteran has experienced in-service 
stressor(s) sufficient to have resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

For each diagnosed psychiatric disability 
other than PTSD, the physician should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is the result of disease 
or injury incurred in or aggravated by 
the veteran's military service.

If the evidence currently supports a 
diagnosis of any acquired psychiatric 
disorder (to include PTSD), the examiner 
is asked to state an opinion as to what 
portion of the veteran's overall 
mental/psychiatric impairment is 
attributable to his service-connected 
somnambulism and dysthymia as opposed to 
other non-service-connected pathology.  
Such distinction should be made in terms 
of specific symptomatology that is 
attributable to one or another disorder, 
and in terms of GAF score.  The examiner 
is asked to assign an overall GAF score, 
as well as a GAF score which covers only 
impairment due to the service-connected 
somnambulism and dysthymia.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected somnambulism and 
dysthymia on the veteran's ability to 
work.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
LLOYD M. CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


